Citation Nr: 0525319	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder from January 22, 2002?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1951 to May 
1953.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 decision by the RO which 
granted service connection for PTSD apparently without any 
independently verifiable corroborating evidence of the 
claimed stressor.  Cf.  38 C.F.R. § 3.304(f) (2004) (When a 
claimed stressor is not related to combat with the enemy, lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressors.  West v. 
Brown, 7 Vet. App. 70, 76 (1994)). The initial rating 
assigned was 50 percent evaluation, effective from January 
22, 2002, the date of receipt of claim.  By rating action in 
January 2005, the RO assigned an increased rating to 70 
percent, effective from January 22, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On a VA Form 9 received in July 2003, the veteran checked the 
box indicating that she wished to appear at a hearing before 
a traveling member of the Board at the RO.  However, it does 
not appear that any action was undertaken to comply with her 
request, nor does the record indicate that a Travel Board 
hearing was held.  As the veteran has not withdrawn her 
timely request for such a hearing, the appeal must be 
returned to the RO.  

In light of the above, this case is REMANDED to the RO for 
the following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

